



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. McIntyre, 2016 ONCA 843

DATE: 20161109

DOCKET: C59713

MacPherson, Cronk and Watt J.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Shaun McIntyre

Appellant

Mark Halfyard and Breana Vandebeek, for the appellant

Jason J. Wakely, for the respondent

Heard: November 1, 2016

On appeal from the conviction entered on October 25, 2014
    and the sentence imposed on November 10, 2014 by Justice James A. Ramsay of the
    Superior Court of Justice, sitting with a jury.

By the Court:

[1]

After a jury trial, the appellant was convicted of trafficking one
    kilogram of cocaine and sentenced to imprisonment for a term of eight years
    less credit of 24 days for time spent in pre-disposition custody. He appeals
    his conviction and seeks leave to appeal his sentence.

[2]

At the conclusion of argument, we dismissed the appeal from conviction,
    granted leave to appeal sentence, allowed the appeal from sentence and reduced
    the sentence to a term of five years. These are our reasons for having done so.

The Background

[3]

The circumstances surrounding the
    commission of the offence fall within a narrow compass.

[4]

On March 28, 2011, the appellant met
    Christopher Dawson in a parking lot in St. Catharines. He delivered to Dawson a
    one kilogram brick of cocaine contained in a grocery bag. Surveillance officers
    were present in the parking lot, saw the transaction and arrested both Dawson
    and the appellant.

[5]

The appellant testified at trial. He
    claimed that he did not know that the bag contained cocaine. He said that he
    had met another man, Justin Bernard, with whom he (the appellant) had had
    previous dealings. The purpose of his meeting with Bernard, the appellant
    explained, was to buy from Bernard a kit of Human Growth Hormone (HGH),
    something he had bought from Bernard on a prior occasion. But Bernard had no
    HGH kit to deliver. Instead, Bernard asked the appellant to deliver a package
    of protein bars to Bernards friend, Dawson. As it turned out, the package the
    appellant delivered contained the one kilogram of cocaine police seized from
    Dawson.

[6]

The crucial issue at trial was whether
    the appellant knew that the bag he delivered to Dawson on March 28, 2011
    contained cocaine. The appellants denial of knowledge that the bag contained
    cocaine was the core of his defence that he had been used as an unwitting dupe
     a mule  by Bernard and another man and fellow trafficker, Ruska.

The Appeal
    from Conviction

[7]

In his factum, the appellant advanced
    three grounds of appeal against conviction. Each asserted an error in the
    charge to the jury. The appellant says that the trial judge erred:

i.

by failing to correct misstatements of
    evidence made by the trial Crown (not Mr. Wakely) in her closing address to the
    jury;

ii.

by instructing the jury that comments
    made by defence counsel at trial (not Mr. Halfyard or Ms. Vandebeek) about the
    manner in which jurors should approach circumstantial evidence were wrong; and

iii.

by failing to adequately put the
    position of the defence to the jury.

[8]

In oral argument, the appellant did not
    pursue the third ground of appeal and we shall say nothing more about it.

Misstatements of Evidence
    by Crown Counsel at Trial

[9]

The first ground of appeal focuses on
    what are said to be three misstatements by the trial Crown about certain
    aspects of the evidence adduced at trial. We have considered these alleged
    misstatements not only individually, but also cumulatively, and have concluded
    that none required correction by the trial judge in his charge.

[10]

The first was in response to a
    submission made by trial counsel for the appellant who addressed the jury
    first. The submission related to a transaction between Bernard and the
    appellant that had occurred more than two weeks before the transaction with
    which the appellant was charged. This evidence formed part of the narrative of
    relevant events, and was not the subject-matter of the count with which the
    appellant was charged. It could have had no effect on the verdict.

[11]

The second concerned the quantities of
    drugs trafficked by Bernard and by Ruska. Bernard was Ruskas source of
    cocaine. The appellant wanted more than what Ruska had delivered to an
    undercover officer. When the proposed deals reached the kilo level, Ruska
    recruited Bernard. It was open to the Crown to suggest to the jury that Bernard
    was required to complete deals at the kilogram level.

[12]

The third dealt with the meaning to be
    assigned to terms used by the various individuals in their guarded
    communications intercepted by investigators. The appellant says that the trial
    Crown told the jury that an expert witness had testified that the phrase r
    units meant three kilos of cocaine. The expert testified that r units
    meant three units. As we read the address of the trial Crown, it was her
    submission that the jury should find that the communication referred to cocaine
    in light of the evidence as a whole, not an assertion that the expert witness
    had testified to that effect.

Correction of Defence
    Counsel

[13]

The second ground of appeal alleged
    that the trial judge erred in correcting a submission made by the appellants
    trial counsel in his closing address to the jury. The trial judge considered
    that the closing address invited the jury, at least implicitly if not
    expressly, to consider individual items of circumstantial evidence against the
    standard of proof required of the evidence as a whole  proof beyond a
    reasonable doubt. We agree with the trial judges characterization of this
    aspect of counsels closing address. Such a submission offends basic principle,
    as the Supreme Court of Canada explained in
R. v. Morin
, [1988] 2 S.C.R.
    345, at pp. 354-55, and was properly corrected by the trial judge.

The Sentence Appeal

[14]

The appellant also seeks leave to
    appeal sentence. He submits that the trial judge imposed a sentence 
    imprisonment for eight years  that failed to give effect to the principle of
    parity and took into account, as an aggravating factor, unproven allegations of
    prior trafficking. The appellant also tenders as fresh evidence a
Gladue
report to found a submission that the sentence imposed fails to reflect the
    principles that underpin s. 718.2(e) of the
Criminal Code
.

[15]

Before the trial judge, Crown counsel
    sought a sentence of imprisonment for nine years. Defence counsel submitted
    that a sentence of imprisonment for five years would meet the ends of justice.

[16]

The trial judge considered the
    appropriate range of sentence to be a term of imprisonment in a federal
    penitentiary of five to eight years. He reasoned that the appellants sentence
    should be fixed at the higher end of the range because of the quantity of the
    cocaine involved. The trial judge made no reference to
Gladue
, [1999] 1
    S.C.R. 688 or to s. 718.2(e) of the
Criminal Code
because no reference
    was made to the appellants Aboriginal status at the sentencing hearing.

[17]

In our view, the trial judge made three
    errors in principle in imposing a sentence of eight years, less credit of 24
    days for time spent in pre-disposition custody. In brief terms, those errors
    consisted of:

i.

making findings of fact that prior
    transactions between the appellant and Bernard involved cocaine or
    methamphetamine in the absence of evidence to support such a conclusion and
    using that finding as an aggravating factor on sentence;

ii.

failing to give effect to the principle
    of parity in light of the sentences imposed on Dawson and Ruska; and

iii.

imposing a sentence of imprisonment at
    the upper end of the range of sentence without taking into account that the
    appellant was a first offender.

[18]

Section 724(2)(b) of the
Criminal
    Code
permits a judge at the conclusion of a jury trial resulting in a
    finding of guilt to find proven any relevant fact that was disclosed by the
    evidence at trial. Where the fact to be relied upon is an aggravating fact on
    sentence, the Crown must establish that fact beyond a reasonable doubt. The
    trial judges finding of prior traffickings rested on speculation from the mere
    fact of prior meetings between Bernard and the appellant. The trial Crown did
    not attempt to prove the nature or subject-matter of the prior meetings or
    suggest that they could serve as aggravating factors on sentence.

[19]

The trial judge was aware of the
    sentences imposed on others involved in this trafficking scheme. Ruska, who
    pleaded guilty to trafficking in ounce levels of cocaine, received a sentence
    of five years based on a joint submission. Dawson, who was convicted after a
    trial, was sentenced to imprisonment for three years. Dawson was Aboriginal. A
Gladue
report was prepared, relied upon by counsel and filed with the sentencing
    judge. The Crown sought a sentence of six to eight years for Dawson. Defence
    counsel, who placed significant emphasis on Dawsons Aboriginal status and a
    disability associated with a work-related accident, sought a conditional
    sentence coupled with a period of probation.

[20]

The appellant was a 44-year old first
    offender who was gainfully employed at the time of his arrest. He remained
    gainfully employed after his release from custody pending appeal. Neither the
    materials before the trial judge nor those before this court warranted a
    sentence at the upper end of the range of sentence applicable to the
    appellants offence for a first offender.

[21]

The trial judge did not have the
    benefit of the
Gladue
report prepared at the direction of a judge of
    this court and received as fresh evidence on the hearing of the appeal. We have
    considered its contents carefully and agree with the appellant that it, together
    with the other errors identified earlier, warrants a reduction in the carceral
    portion of the sentence to five years.

[22]

The appellant also sought return of a
    significant amount of cash found in his vehicle after a search incident to
    arrest. The trial judge considered, as offence-related property, money that the
    appellant had received from the sale of an item of equipment associated with
    his business. The trial judge was of the view that, despite its legitimate
    origins, the money was destined for use in connection with the offence charged
     trafficking in cocaine. This conclusion was open to him on the evidence. We
    see no basis upon which to conclude that he erred in that regard.

CONCLUSION

[23]

The appeal from conviction is dismissed. Leave to appeal sentence is
    granted, the appeal from sentence allowed and the sentence of imprisonment
    imposed by the trial judge is reduced from 7 years, 11 months and 6 days to 5
    years. The ancillary orders, including the order of forfeiture, remain in
    effect.

Released: November 9, 2016
    (JCM)

J.C. MacPherson
    J.A.

E.A. Cronk
    J.A.

David Watt
    J.A.


